Dausman, J.
(After making the foregoing statement) .—
Appellant’s motion for a new trial should have *205been sustained for the reasons stated in Paxson v. Dean (1903), 31 Ind. App. 46, 67 N. E. 112.
Counsel for appellee say: “The mere fact that the jury found for the plaintiff and assessed his damages at one dollár is conclusive that the majority of the jury were in favor of finding for- the defendant, and simply found a nominal sum to satisfy some member of the jury who seemed to desire that a verdict should in all events be given against the appellee for some amount. ” ■
That the verdict is the result of a compromise pisóme sort is a legitimate inference. But that serves only to aggravate the wrong. Jurors are sworn to render a true verdict according to the law and the evidence. They should consecrate themselves to thefulfilment of that oath. They must not be permitted to trifle with the fights of citizens whose controversies are submitted to them for decision. When a juror .deliberately sacrifices his convictions, he violates his oath and inflicts a serious wrong, not only upon the litigants, but also upon the state.
In Goodsell v. Seeley (1881), 46 Mich. 623, 10 N. W. 44, 41 Am. Rep. 183, Judge Cooley said: “It is no doubt true that juries often compromise- * * * and that by ‘splitting differences,’ they sometimes return verdicts with which the judgment of no one of them is satisfied. But this is an abuse. The law contemplates that they shall, by their discussions, harmonize their views if possible, but not that they shall compromise, * * * and yield for the mere purpose of an agreement. The sentiment- or notion which permits this tends to bring jury trial into discredit and to convert it into a lottery. It was no doubt very desirable to the public and to the parties that the *206jurors should agree if they could do so without sacrificing what any one' of them believed were the just rights of the parties; but not otherwise.”
In Simmons v. Fish (1912), 210 Mass. 563, 97 N. E. 102, Ann. Cas. 1912D 588, the court said: “But a verdict which is reached only by the surrender of conscientious convictions upon one material issue by some jurors in return for a relinquishment by others of their like settled opinion upon another issue and the result is one which does not command the approval of the whole panel, is a compromise verdict founded upon conduct subversive of the soundness of trial by jury. ’ ’
If we exclude every other possible influence, then the verdict itself is conclusive proof of an improper compromise of the vital principles which should have controlled the decision. The result is injustice.
The judgment is reversed, and the trial court is directed to sustain appellant’s motion for a new trial.